Argued October 7, 1927.
This is an action of trespass for personal injuries. The trial resulted in a verdict for plaintiff in the sum of one thousand dollars. The evidence was conflicting as to the right of the plaintiff to recover anything, but it indicated that the injuries of the plaintiff were of a *Page 540 
serious character. The plaintiff made a motion for a new trial, upon the ground that the verdict was inadequate. The learned judge who tried the case was of opinion that if the plaintiff was entitled to recover anything the damages awarded by the jury were inadequate and granted a new trial, which action is the foundation of the only assignment of error by the defendant.
The decision of the question presented was one in which the court below was vested with discretion. The question whether the plaintiff was entitled to recover was one for the jury and the verdict must be accepted as determining that the injuries of the plaintiff were the result of negligence for which the defendant was answerable. The learned judge had the witnesses before him, he saw the plaintiff, heard the testimony as to the character of his injuries, and was in much better position than we possibly can be to determine whether the verdict was adequate compensation to the plaintiff for his injuries, in case he was entitled to recover anything. In such a case the decision of the court below is only to be reversed in case of a manifest abuse of discretion. We are not in this case convinced that the decision of the court below involved an abuse of discretion.
The order of the court granting a new trial is affirmed and the appeal dismissed.